Plaintiff in error was convicted in the county court of Payne county on the 3rd day of November, 1909, on a charge of unlawfully conveying intoxicating liquor from one place in this state to another place therein, and was, on the 10th day of said month, sentenced to pay a fine of fifty dollars and be confined in the county jail for a period of sixty days. After a careful examination of the record in this case we are of the opinion that the judgment of the trial court should be affirmed, and it is so ordered. Let the mandate issue forthwith.